PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HALLIBURTON ENERGY SERVICES, INC.
Application No. 15/506,212
Filed: 23 Feb 2017
For: USE OF CARBONATES AS WELLBORE TREATMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed August 10, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS
from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.
The reconsideration request should include a cover letter entitled “Renewed Petition under
37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action
within the meaning of 5 U.S.C. § 704.

On July 31, 2018, the Office mailed a Requirement for Restriction, which set a shortened statutory period for reply of two months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on October 2, 2018. On April 3, 2019, the Office mailed a Notice of Abandonment. On April 14, 2022, petitioner filed the initial petition to revive the application, which was dismissed in a decision issued on June 10, 2022. On August 10, 2022, the instant renewed petition to revive the application was filed. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following:

(1) The required reply to the outstanding Office action (unless previously filed);
(2) The petition fee as set forth in 1.17(m); and,
(3) A statement that the entire delay in filing the required reply from the due date for the
reply until the filing of a grantable petition was unintentional. The Director may
require additional information where there is a question whether the delay was
unintentional.
The petition does not meet requirement (3).

Although petitioner submitted the required statement of unintentional delay, the USPTO requires
additional information concerning whether a delay in seeking the revival of an abandoned
application was unintentional where the petition to revive was filed more than two years after the
date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).

Petitioner has adequately explained the delay in filing the reply that originally resulted in the abandonment of this application. However, the explanation provided again fails to establish that the entire delay was unintentional. Specifically, the petition does not disclose the approximate date of the discovery of the abandonment status by the responsible party, the circumstances surrounding the discovery of the abandonment status, and the ensuing action taken to revive the application. 

Petitioner states that on August 13, 2019, a prior practitioner was “notified” of the abandonment status by the applicant, but it is not known when, how, or who first discovered that the application was abandoned and what action was undertaken to seek revival of the application once it was discovered. As explained in the prior decision, when the delay occurred while a prior practitioner was handling prosecution of the application, petitioner is expected to make an inquiry reasonable under the circumstances to determine that the relevant party’s delay was unintentional. Here, petitioner provides an explanation “on information and belief” but it is unclear what kind of inquiry, if any, regarding the actions of the prior practitioner has been made to support a determination that the entire delay in filing the petition to revive was unintentional. For example, it is unclear when the response to the restriction requirement was prepared and why it was not filed (e.g., a docketing issue involving a petition being required does not adequately explain why the prepared response was not filed). It is also unclear how the power of attorney and change of address filed on December 9, 2021, over two years from the notification of the abandonment status, is evidence of unintentional delay in filing the initial petition. In addition, petitioner should explain what instructions applicant provided the prior representative regarding continuing prosecution of this case and whether any additional communications or inquiries on the application’s status from the applicant to the prior representative were held after August 13, 2019.	

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	USPTO Patent Electronic Filing System 1

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

	
/Kristen Matter/
Kristen MatterPetitions Examiner
Office of Petition                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using the USPTO Patent Electronic Filing System call the Patent Electronic Business Center at (866) 217-9197).